DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 16, 2022.

Response to Arguments
Applicant’s remarks filed on September 16, 2022 regarding 35 U.S.C. 102(a)(1) claims 1-18 rejections have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that “The subject matter of Voegeli and the subject matter of Claims 1-18 are different. Voegeli does not have 180° rotation for one stroke/360° rotation for a full set (top to bottom and back to the top). Instead, Voegeli has 90° rotation for one stroke/180° rotation for a full set (top to bottom and back to the top). Voegeli was linear force to get rotation. Claims 1-18 of the instant application are wholly different - it is rotation to create linear force. The drive portion of Claims 1-18 of the instant application is rotation, whereas Voegeli was linear”.

The Examiner respectfully submits that Voegeli (Figs. 1-19) discloses “…constant velocity engines/technology considered to eventually replace all crankshaft combustion engines…”. Other applications that (((convert linear motion to rotary motion))) or (((rotary motion to linear motion))) are also provided (Voegeli [0010]). Further on, Voegeli discloses that “…The constant velocity engine is considered the engine of the future and thought to eventually replace all crankshaft combustion engines. Also, any applications that convert linear motion to rotary motion or rotary motion to linear motion are available…” (Voegeli [0083]). Still further, Voegeli makes clear that the invention can use rotation to create linear force as it is claimed on claim 1 of Voegeli (Page 6 on “What is claimed” section, specifically claim 1). The number of piston strokes per gearshaft revolution may be any even number, such as two, and since the rodrack assembly has two opposing pistons 3 which are directly attached to and move with it, two piston strokes is directly associated with single period of reciprocating linear motion of the rodrack assembly (Fig. 2; [0068]).
Moreover, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. 
Accordingly, Voegeli (Figs. 1-19) have been shown to be capable of “…wherein one revolution of the gearshaft member causes a single period of reciprocating linear motion of the rodrack assembly…”, as claimed in claim 1, because it has the required structure to perform said functions as for example, gearshaft main section (25) with end sections (26) and shaft flanges (27), among other claimed structure.

Disposition of Claims
Claims 1-18 are pending in this application.
Claims 1-18 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Voegeli – US 2011/0005480 A1).

With regard to claim 1, Voegeli (Figs. 1-19) disclose:
A motion conversion apparatus ([0003, 0034]) comprising:
a rodrack assembly (rodrack 1 assembly: Fig. 2; [0035]) comprising 
a first gear connection member (rigid unit formed by two offset rails providing teeth engagement: Fig. 2; [0035]) and two guide members (two engagement guide bearings 4: Fig. 2; [0035]), 
the first gear connection member comprising 
opposing engaging arrangements (rigid unit includes two offsets, shown opposing, rails each having a set of teeth engagement rollers 5: Fig. 2; [0013, 0035]); and 
a gearshaft member configured to cause reciprocating linear motion of the rodrack assembly along a reciprocation direction by rotational motion of the gearshaft member about a rotational axis (gearshaft controlling the reciprocal linear translation of the rodrack assembly along a reciprocation direction by rotational motion of the gearshaft about a rotational axis: Figs. 11-12; Abstract, [0046]), 
the gearshaft member comprising a guiding surface arrangement configured to contact either one of the two guide members during the rotational motion of the gearshaft member (the gearshaft comprises a reversing engagement cam groove 22 configured to contact and engage with one of the engagement guide bearings 4 during rotational motion of the gearshaft, to reverse the movement of the rodrack assembly: Figs. 8 and 12-12; [0043, 0046, 0047]), and 
a second gear connection member configured to engage with the first gear connection member during the rotational motion of the gearshaft member (circumferential member carrying engaging teeth 23, provided on the gearshaft, and configured to engage with the engagement teeth features provided on the offset rails of the rodrack assembly: Figs. 8 and 14-15), 
wherein one revolution of the gearshaft member causes a single period of reciprocating linear motion of the rodrack assembly (the number of piston strokes per gearshaft revolution may be any even number, such as two, and since the rodrack assembly has two opposing pistons 3 which are directly attached to and move with it, two piston strokes is directly associated with single period of reciprocating linear motion of the rodrack assembly: Fig. 2; [0068]), and 
the guiding surface arrangement being configured to contact one of the two guide members at an endpoint of the reciprocating linear motion of the rodrack assembly (the reversing engagement cam groove 22 is configured to contact and engage with one of the engagement guide bearings 4 to reverse the movement of the movement of the rodrack assembly: Figs. 8 and 12-13; [0043, 0047]).

With regard to claim 2, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the second gear connection member engages with only one of the opposing engaging arrangements at a time during the reciprocating linear motion of the rodrack assembly (circumferential member carrying engaging teeth 23, provided on the gearshaft, and configured to engage with the engagement teeth features provided on the offset rails of the rodrack assembly: Figs. 8 and 14-15).

With regard to claim 3, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the second gear connection member includes engaging members spanning less than a circumference of the second gear connection member (circumferential member carrying engaging teeth 23, provided on the gearshaft, and configured to engage with the engagement teeth features provided on the offset rails of the rodrack assembly: Figs. 8 and 14-15).

With regard to claim 4, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the guiding surface arrangement comprises wall surfaces of a groove (the reversing engagement cam groove 22 is configured to contact and engage with one of the engagement guide bearings 4 to reverse the movement of the movement of the rodrack assembly: Figs. 8 and 12-13; [0043, 0047]).

With regard to claim 5, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein each of the two guide members (two engagement guide bearings 4: Fig. 2; [0035]) includes two opposite ends which each protrude from opposite sides of the first gear connection member.

With regard to claim 6, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the two guide members include two shafts (Fig. 2; [0035]).

With regard to claim 7, Voegeli disclose the motion conversion apparatus according to claim 6, and further on Voegeli also discloses:
wherein each of the two shafts is configured to spin along a longitudinal axis thereof (Fig. 2; [0035]).

With regard to claim 8, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein at least a portion of the gearshaft member (gearshaft controlling the reciprocal linear translation of the rodrack assembly along a reciprocation direction by rotational motion of the gearshaft about a rotational axis: Figs. 11-12; Abstract, [0046]) is located between the opposing engaging arrangements and between the two guide members.

With regard to claim 9, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the second gear connection member extends through the reciprocating rodrack assembly (circumferential member carrying engaging teeth 23, provided on the gearshaft, and configured to engage with the engagement teeth features provided on the offset rails of the rodrack assembly: Figs. 8 and 14-15).

With regard to claim 10, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
constant rotation of the gearshaft member results in constant linear speed of the rodrack assembly during at least a portion of the reciprocating linear motion of the rodrack assembly (Please follow similar claim limitations in the analysis above).

With regard to claim 11, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the gearshaft member includes a central hole extending through the second gear connection member (Please follow similar claim limitations in the analysis above).

With regard to claim 12, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the first gear connection member is located between at least one pair of opposing pistons along the reciprocation direction, the opposing pistons being configured to reciprocate along the reciprocation direction (Please follow similar claim limitations in the analysis above).

With regard to claim 13, Voegeli disclose the motion conversion apparatus according to claim 12, and further on Voegeli also discloses:
one revolution of the gearshaft member causes two strokes of the opposing pistons (Please follow similar claim limitations in the analysis above).

With regard to claim 14, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
wherein the second gear connection member is located between the two guide members (Please follow similar claim limitations in the analysis above).

With regard to claim 15, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
at least one rail, and wherein the rodrack assembly is configured to be displaced along the at least one rail during the reciprocating linear motion of the rodrack assembly (Please follow similar claim limitations in the analysis above).

With regard to claim 16, Voegeli disclose the motion conversion apparatus according to claim 15, and further on Voegeli also discloses:
at least one bracket of the rodrack assembly which slides along the least one rail during the reciprocating linear motion of the rodrack assembly (Please follow similar claim limitations in the analysis above).

With regard to claim 17, Voegeli disclose the motion conversion apparatus according to claim 1, and further on Voegeli also discloses:
a pump assembly ([0092-0098]) comprising: the motion conversion apparatus according to claim 1 and at least one pumping member coupled to a respective end of the rodrack assembly along the reciprocation direction, wherein the reciprocating linear motion of the rodrack assembly causes reciprocating linear motion of the at least one pumping member (Please follow similar claim limitations in the analysis above).

With regard to claim 18, Voegeli disclose the motion conversion apparatus according to claim 17, and further on Voegeli also discloses:
a motor ([0008, 0088]) configured to cause rotation of the gearshaft member and thereby cause the reciprocating linear motion of the rodrack assembly (Please follow similar claim limitations in the analysis above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747